Citation Nr: 0934979	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-44 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the Veteran is competent to handle Department of 
Veterans Affairs funds.


REPRESENTATION

Appellant represented by:  Frank E. Allen 

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
February 1968.  The Veteran is currently incarcerated.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) New York, New York Regional Office 
(RO) that, in pertinent part, determined that the Veteran is 
not competent to handle the disbursement of funds.

The Veteran's attorney representative of record at the time 
testified at a hearing before a Hearing Officer at the RO in 
July 2003.

In an October 2006 decision, the Board determined that the 
Veteran was not competent to handle the disbursement of VA 
funds.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), which, in an October 
2007 memorandum decision, affirmed the Board's decision.  The 
Veteran appealed this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), which, in 
a July 2008 decision, vacated the Court's decision and 
remanded the appeal to the Court.  Then, in a December 2008 
memorandum decision, the Court vacated the Board's decision 
and remanded the appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In its July 2008 decision, the Federal Circuit raised the 
question of whether the Veteran, through actions leading up 
to the July 2003 hearing, effectively revoked his 
representation by Frank E. Allen, his attorney representative 
of record at the time.  The Federal Circuit noted the 
Veteran's March 24, 2003 statement in which he indicated his 
desire to accept a determination of incompetency and to waive 
his right to a hearing, provided that the VA would appoint 
Mr. Allen as his fiduciary.  The Federal Circuit also noted 
the Veteran's June 25, 2003 notarized document in which he 
alleged for the first time that he was in fact competent to 
handle his own financial affairs.  The Federal Circuit then 
noted that Mr. Allen represented the Veteran at the hearing, 
agreeing with the VA that the Veteran was incompetent and 
seeking to be appointed as his fiduciary.  Lastly, the 
Federal Circuit noted that the Veteran appears to have 
contended that Mr. Allen was not authorized to represent him 
and that he did not consent to a determination of 
incompetency.

Given the above, the Board finds that the RO should 
determine, in the first instance, whether the Veteran 
effectively revoked his representation by his attorney 
through actions leading up to the July 2003 hearing.  If the 
RO determines that the Veteran effectively revoked 
representation, the RO should take appropriate steps to 
remedy the situation, to include providing a new hearing with 
another representative.  In this regard, the record reflects 
that the Veteran may have appointed the Disabled American 
Veterans as his new representative; however, there is no VA 
Form 21-22 (Appointment of Representative) of record 
designating the new appointment.  Thus, the RO should clarify 
and, if necessary, provide the Veteran with a VA Form 21-22 
to properly appoint a new representative, if requested.

In addition, in a statement received in June 2009, the 
Veteran indicated that he is competent to manage his funds 
and requested that the case be remanded to the RO for review 
of this statement.  

Further, to assist in the evaluation of the Veteran's 
competency, and as he was last examined in January 2003, the 
Board finds that the RO should afford the Veteran another 
psychiatric examination to determine his current competence.  
In this regard, the Board observes that the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
the meet the particular circumstances of confinement so that 
they receive the "same care and consideration given to their 
fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).

On another matter, in October 2006, the RO sent to the 
Veteran's attorney a statement of the case (SOC) on the issue 
of entitlement to an effective date earlier than May 27, 1986 
for the award of service connection for a psychiatric 
disability.  In addition to the fact that the attorney's 
representation may have been revoked at that time, the RO 
also used a mailing address for the attorney that is 
different than that used in correspondence dated prior to and 
after the SOC.  Further, in July 2008 correspondence, the 
Veteran stated that he has not received an SOC on the issue.  
Thus, under the circumstances, the RO should send to the 
Veteran a copy of the October 2006 SOC and allow the 
appropriate time to perfect an appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should clarify whether the 
Veteran has appointed the Disabled 
American Veterans as his new 
representative, providing a VA Form 21-22, 
if necessary.

2.  The RO should determine whether the 
Veteran effectively revoked his 
representation by his attorney, Frank E. 
Allen, through actions leading up to the 
July 2003 hearing.  If the RO determines 
that the Veteran effectively revoked 
representation, the RO should take 
appropriate steps to remedy the situation, 
to include providing a new hearing with 
another representative, if requested.  

3.  The RO should take appropriate steps 
to schedule the Veteran for a VA 
psychiatric examination to determine 
whether he is competent to handle the 
disbursement of VA funds.  In doing so, 
the RO should contact the correctional 
facility where the Veteran is incarcerated 
so that every possible means of conducting 
the examination is explored.  The RO must 
document all efforts to conduct the 
examination.  

The Veteran's claims file should be 
available to the examiner and reviewed in 
conjunction with the examination.  A 
complete rationale should be given for all 
opinions and conclusions.

4.  Thereafter, the RO should readjudicate 
the issue of whether the Veteran is 
competent to handle VA funds.  This review 
should include consideration of all 
additional argument and evidence added to 
the record since the issuance of the 
October 2004 SOC.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, provide him with a 
supplemental statement of the case and 
afford the appropriate period of time to 
respond.  

5.  The RO should issue to the Veteran an 
SOC addressing the claim of entitlement to 
an effective date earlier than May 27, 
1986 for the award of service connection 
for a psychiatric disability.  Along with 
the SOC, the RO must furnish to the 
Veteran a VA Form 9 (Appeal to Board of 
Veterans' Appeals) and afford him the 
applicable time period for perfecting an 
appeal as to this issue.  

The Veteran is hereby reminded that 
appellate consideration of this issue may 
be obtained only if a timely appeal is 
perfected to the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


